Order entered August 6, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00135-CV

                   IN THE INTEREST OF B.A.J. AND K.S.J., CHILDREN

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-07-03409

                                             ORDER
        The Court has before it appellant’s August 1, 2013 motion to extend time to file. The

Court GRANTS the motion and ORDERS the brief tendered by appellant on August 1, 2013

timely filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE